Citation Nr: 1242399	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease (DDD), lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.  

3.  Entitlement to separate compensable evaluations for neurologic manifestations of the service connected DDD, lumbar spine  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As is discussed below, the a claim for a TDIU is raised by the evidence of record and is thus before the Board.  

Similarly, the claim for separate compensable evaluations for neurologic manifestations of the service connected DDD, lumbar spine, is raised by the medical evidence of record and is thus before the Board pursuant to 38 C.F.R. § 4.71a.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In a November 2012 written statement from the Veteran's representative, it was reported that he was recently granted Social Security benefits and requested that the records be obtained in support of his claims.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  VA has not yet attempted to obtain these records.  Accordingly, remand is required to obtain the SSA records. 

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine Note (1), neurological abnormalities are to be rated separately under the appropriate diagnostic code. 

A December 2008 VA examination report noted that the Veteran had radiating back pain, a January 2009 VA treatment record noted that he was given an assessment of lumbar DDD, with radicular symptoms, MRI scan requested, and a February 2009 MRI of the Veteran's back revealed an impression of unusually mild changes with no evidence of neurologic compromise and a diagnosis of minor abnormality.  In an January 2012 statement, the Veteran indicated that his back disability was worse.

Because the medical evidence of record is unclear regarding whether the Veteran has neurologic abnormalities associated with his service connected lumbar spine disability and the Veteran has indicated that the back condition is worse, a VA examination is necessary determine the current severity of the back condition and the nature and etiology of any current neurologic abnormalities associated with the back disability.  See 38 C.F.R. § 3.159(c)(4). 

Turning to the claim for a TDIU, in Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Upon review of the record, the Board notes in a January 2012 written statement the Veteran reported that he was unable to work because of his back injury.  A July 2011 VA examination report noted that the Veteran was not working, but not retired and that his lumbar spine disability caused certain physical employment limitations.  It was noted that he was not working because the previous business at which he worked closed.  Similarly, VA examinations of record indicate that his hypertension had some effect on his employability.  

A VA medical examination and opinion should be provided to determine whether he cannot secure or follow a substantially gainful occupation as a result of all of his service-connected disabilities, to include any neurologic manifestations of his lumbar spine disability that are found to be service connected.  See 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran VCAA notices as to the issue of entitlement to separate compensable evaluations for neurologic manifestations of the service connected DDD, lumbar spine, and a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2012), must be fully met. 

2.  Contact the Social Security Administration (SSA) and obtain a copy of that agency's decision concerning the Veteran's claim, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

3.  Schedule the Veteran for the appropriate VA examination to determine the current extent of the service-connected degenerative disc disease of the lumbar spine, to include any related neurologic abnormalities.  The claims file must be made available to the VA examiner in conjunction with the examination.  All indicated tests and studies should be performed.  The VA examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's service-connected lumbar spine disability, including any impairment of the sciatic nerve or sciatica.  The examiner should also indicate whether there is unfavorable ankylosis of the thoracolumbar spine or the entire spine.  The examiner should provide an opinion as to the duration of incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion.  A detailed rationale for all medical opinions must be provided.  

4.  Thereafter, schedule the Veteran for the appropriate VA medical examination to determine his employability.  The examiner should provide an opinion as to whether it is at least as likely as not that all of the Veteran's service-connected disabilities, by themselves, render him unable to secure or follow a substantially gainful occupation. 

A detailed rationale for all medical opinions must be provided.  The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental disorders, and prior unemployabilty status must be disregarded when determining whether a Veteran currently is unemployable.  

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by each examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

5.  Thereafter, the issues on appeal should be readjudicated, including under the provisions of 38 C.F.R. § 4.16(b) (discussing extra-schedular TDIU).  The RO/AMC is to consider CAPRI records added to his Virtual VA electronic claim file on October 31, 2012.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



